Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2.	Claims 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Pre-Grant Publication US 2016/0007275 to Park et al. (hereinafter Park).

 	As to claims 1, Park discloses a method for discovering devices in a mesh network, wherein the method operates to implement mutual discovery between any two devices. in the mesh network, the method comprising:
 	after receiving a plurality of request frames sent by a plurality of first devices, a second device sending a response frame via broadcast for a plurality of times, and each first device that receives the response frame and the second device discovering each other (Park; Fig. 14; [0166] shows and discloses an AP (=second device) receiving prove request from plurality of STAs 1410, 1420 and 1430 (= first devices). [0167] discloses AP broadcast probe response in a first time duration and [0171; [0178] ] discloses the AP broadcast the probe response in the second time duration means the AP (=second 

 	As to claims 3, the rejection of claim 1 as listed above is incorporated herein. In addition Park  discloses wherein when the second device sends the response frame via broadcast, the second device sends the response frame for a total of m times, at an interval of n between each sending (Park; Fig.14: [0167]; [0170]-[0171] discloses the AP sending broadcast information in 2 times (=m times) at first duration 1450 and second duration 1460 and also discloses time duration (=interval of n) between each sending.

As to claims 4, the rejection of claim 3 as listed above is incorporated herein. In addition, Park discloses wherein when the second device has received the plurality of request frames sent by the plurality of the first devices and a previous batch of response frames have been sent, the second device generates a new response frame and sends the new response frame via broadcast for a plurality of times to the plurality of first devices (Park; Fig.14: [0167]; [0170]-[0171] discloses the AP sending broadcast information in 2 times (=m times) at first duration 1450 and second duration 1460. Sending broadcast response message at duration 1450 corresponds to previous batch of response farness and sending broadcast response message at duration 1460 corresponds to new response frame.  [0171]; [0180] discloses the response frame which is sent in the second time duration could be broadcasted to the legacy STAs or FILS STAs means new frame could be broadcasted plurality of times)   

As to claims 5, the rejection of claim 3 as listed above is incorporated herein. In addition, Park discloses wherein when the second device has received the plurality of request frames sent by the plurality of first devices and the previous batch of response frames have not been sent, then the second  

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claim(s) 2 is/are rejected under 35 U.S.C. 103(a) as being un patentable over U.S.  Pre-Grant Publication US 2016/0007275 to Park et al. (hereinafter Park) in view of U.S.  Pre-Grant Publication US 2006/0142034 to Wentink et al. (hereinafter Wentink)
	
As to claim 2, Park discloses of receiving request frame from plurality of STAs means the number of STAs could be 20 or more. However, Park fail to explicitly disclose of receiving request from plurality of STAs simultaneously. However, Wentink discloses
 wherein in the mesh network, a number of the first devices simultaneously sending the request frames is greater than or equal to 20 (Wentink; [0055] discloses of receiving plurality of request frames simultaneously.  Fig.1 shows plurality of devices). 
 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way by sending plurality of request simultaneously

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478